
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 478
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2011
			Ms. Norton submitted
			 the following resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the Justices of the United States Supreme Court should
		  make themselves subject to the existing and operative ethics guidelines set out
		  in the Code of Conduct for United States Judges, most of which are already
		  legally binding on them.
	
	
		Whereas section 455 of title 28, United States Code,
			 establishes the circumstances under which any justice, judge, or magistrate
			 judge of the United States shall disqualify himself or herself from a
			 case;
		Whereas the Judicial Conduct and Disability Act authorizes
			 the Federal judicial circuits to implement complaint, investigative, and review
			 procedures for certain decisions of a judge or magistrate judge of the United
			 States not to recuse himself or herself from a case;
		Whereas litigants can seek legal recourse through the
			 United States courts to enforce section 455 of title 28, United States Code,
			 and challenge the disposition of the underlying case, and complainants have
			 administrative procedures under the Judicial Conduct and Disability Act against
			 a judge or magistrate judge of the United States, but there are no comparable
			 enforcement mechanisms against the Justices of the United States;
		Whereas the Judicial Conference of the
			 United States adopted a Code of Conduct for United States Judges, which uses
			 identical language to the relevant portion of section 455 of title 28, United
			 States Code, that a judge or magistrate judge of the United States must abide
			 by when deciding whether to recuse himself or herself from a case, but the Code
			 does not apply to a Justice of the United States Supreme Court;
		Whereas Justices of the United States Supreme Court each
			 have unreviewable authority to determine whether there is an appearance of
			 bias, conflict of interest, or other ethical justification sufficient for
			 withdrawal from hearing, partaking in deliberations in, or joining in the
			 resolution of a case or controversy;
		Whereas the Federal Judicial Center has concluded that
			 balancing the duty to decide with the duty to
			 disqualify precludes judges from using recusal as an excuse to shirk
			 their duties by avoiding difficult or unpleasant cases;
		Whereas the United States Constitution vests judicial
			 power in one Supreme Court, and in such inferior courts as the Congress may
			 from time to time ordain and establish;
		Whereas the separation of powers of the coordinate
			 branches of government, as well as the independence of the Judiciary, or the
			 appearance of independence, may be compromised by extensive Legislative or
			 Executive interference into that branch’s functions;
		Whereas James Madison argued in Federalist Paper Number 10
			 that [n]o man is allowed to be a judge in his own cause, because his
			 interest would certainly bias his judgment, and, not improbably, corrupt his
			 integrity; and
		Whereas the United States Supreme Court has acknowledged
			 in Republican Party of Minnesota v. White, and reiterated in Caperton v. A.T.
			 Massey Coal Co., that [t]he citizen’s respect for judgments depends . .
			 . upon the issuing court’s absolute probity[,] and that
			 [j]udicial integrity is, in consequence, a state interest of the highest
			 order: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the Justices of the United States Supreme Court should
			 make themselves subject to the existing and operative ethics guidelines set out
			 in the Code of Conduct for United States Judges, most of which are already
			 legally binding on them.
		
